 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Randy Scott Diehl,                               No. CV-19-01568-PHX-DLR (JFM)
10                 Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15
16         Before the Court is the Magistrate Judge’s report and recommendation (“R&R”) on

17   Petitioner’s motion for reconsideration. (Doc. 23.) Petitioner withdrew his motion for
18   reconsideration, (Doc. 22), on August 6, 2019. (Doc. 24.) Therefore,

19         IT IS ORDERED that the Magistrate Judge’s R&R, (Doc. 23), is denied as moot.

20         Dated this 4th day of October, 2019.
21
22
23
24
                                                  Douglas L. Rayes
25                                                United States District Judge
26
27
28
